NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-1017


                                CHARLES W. PARKER,

                                                      Plaintiff-Appellant,

                                            v.


                            MICROSOFT CORPORATION,

                                                      Defendant.




      Charles W. Parker, of Durham, North Carolina, pro se.



Appealed from: United States District Court for the District of Columbia

Judge Henry H. Kennedy, Jr.
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2007-1017

                                 CHARLES W. PARKER,

                                                        Plaintiff-Appellant,

                                             v.

                             MICROSOFT CORPORATION,

                                                        Defendant.

                            __________________________

                              DECIDED: January 10, 2007
                            __________________________


Before LOURIE, LINN, and MOORE, Circuit Judges.

PER CURIAM.

       Charles W. Parker (“Parker”) appeals a final judgment of the United States

District Court for the District of Columbia dismissing his patent infringement action

against Microsoft Corporation as frivolous. Parker v. Microsoft Corp., No. 06-CV-00540

(D.D.C. Mar. 23, 2006). We review a district court’s frivolousness determination for an

abuse of discretion. Denton v. Hernadez, 504 U.S. 24, 32 (1992). Parker’s allegations

that he has patented the “elemental atom” and that Microsoft has infringed his rights by

using and improperly claiming inventorship of such an invention are “fanciful,”

“fantastic,” and “delusional” contentions supporting the district court’s determination. Id.

at 33-34. On appeal, Parker provides us with no persuasive basis to conclude that the

district court abused its discretion in dismissing the action. We affirm.